Citation Nr: 1229855	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  05-31 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for nodulocystic acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1974 until July 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This appeal has since been transferred to the VARO in St. Petersburg, Florida. 

The September 2005 rating decision increased the Veteran's skin rating from 30 percent to 50 percent disabling (a partial grant) and denied a psychiatric claim.  The Veteran filed a notice of disagreement (NOD) in regards to that grant, in December 2005.  The RO provided him with a Statement of the Case (SOC) on November 7, 2007; however, the record indicates that the post office returned the Veteran's SOC due to an insufficient address.  The SOC was mailed again, to the correct address, in January 2008. The RO received the Veteran's Substantive Appeal, in the form of a VA Form 9, on February 25, 2008.  As such, the claim was properly perfected and is currently before the Board.  

The Veteran was granted entitlement to service connection for an acquired psychiatric disorder in an April 2012 rating decision.

The issues of entitlement to service connection for impotency, tinnitus and hypertension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011), are met.

The Veteran filed a claim of entitlement to an increased rating for his service-connected skin disability, to include acne in October 2004.  In a January 2012 statement, the Veteran stated he believed his skin condition warranted a 60 percent rating because his skin condition was constant and he needed systemic therapy with corticosteroids.

In the September 2005 rating decision on appeal, the RO granted an increased rating of 50 percent for nodulocystic acne, effective October 6, 2004.  The Veteran's acne is rated under 7828-7800.  Hyphenated diagnostic codes are to be used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 7828, for acne, has a 30 percent rating, the highest available under this diagnostic code, for deep acne affecting 40 percent or more of the face and neck.  Diagnostic Code 7800, used by the RO to afford the Veteran a rating higher than 30 percent, provides criteria for rating disfigurement of the head, face or neck.  

In August 2010, the Board remanded the Veteran's claim so that he could be afforded a current VA examination, to include providing medical information regarding the criteria used for rating disfigurement.  

In October 2011, the Veteran was afforded a VA skin examination.  While the examiner noted the Veteran had superficial acne scars and ice-pick scarring covering 25 percent of the entire skin, and 60 percent of the exposed skin, he did not complete a "Scars" VA examination report.  While the examiner noted there was "no disfigurement" regarding the Veteran's skin disorder, the characteristics of disfigurement outlined in Diagnostic Code 7800 involve the number and size of scars, as well as the texture and appearance of the skin.  As such, the examination is inadequate, and the Board must remand the claim for an additional examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided VA skin and scar examinations by an appropriate medical professional to determine the current extent and severity of his service-connected skin disability, including acne.  The examination should include color photographs of the affected areas.  The examiner should note all treatment for the acne, to include a discussion of the medications taken by the Veteran.

The examiner's findings should also specifically include determinations of whether the Veteran has superficial acne (comedones, papules, pustules, superficial cysts) or deep acne (deep inflamed nodules and pus-filled cysts). 

The examiner should also determine the locations of any acne located on the Veteran's body.  If the Veteran has acne on his face and neck, the examiner should determine what percentage of the face and neck is affected. 

The examiner should also determine the extent the Veteran might be subject to disfigurement, including whether the Veteran displays visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or any characteristics of disfigurement. 

The examiner should also note any characteristics of disfigurement evident, caused by his acne, including any: (1) scars 5 or more inches (13 or more cm.) in length; (2) scars at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scars elevated or depressed on palpation; (4) scars adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

If possible, the examiner should also consider any additional functional loss on use due to pain on motion or due to flare-ups and any marked interference with employment due to his disability. 

A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles.  Copies of all pertinent records in the Veteran's claims file, or in the alternative the claims file, must be made available to the examiner for review in connection with the examination.

2.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


